UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2015 Date of reporting period: June 30, 2015 Item 1. Reports to Stockholders. DAVIDSON MULTI-CAP EQUITY FUND ANNUAL REPORT For the year ended June 30, 2015 Dear Shareholder: As the Davidson Multi-Cap Equity Fund (the “Fund”) enters its sixth year, we would like to take this opportunity to express our gratitude for your continued trust and confidence. The Fund has surpassed $100 million in total net assets. This actively-managed strategy, unconstrained by market capitalization and style classification, has resonated well with investors; we look forward to continued growth of both assets and shareholders in our offering. PERFORMANCE OVERVIEW The Russell 3000® Index, the benchmark for the Fund, finished the fiscal year ended June 30, 2015 up 7.29%. The Class A shares of the Fund generated a total return of 1.02% on a fully-loaded basis and 6.34% on a no-load* basis during the fiscal year ended June 30, 2015. The Class C shares generated a total return of 4.54% on a fully-loaded basis and a total return of 5.54% on a no-load* basis, and the Class I shares generated a total return of 6.61% for the fiscal year. The Information Technology sector was the Fund’s primary contributor to performance over the past year. Fortinet, Inc. reported robust first quarter results across all geographies and product lines, and increased full-year guidance, supported by accelerated billing growth. Shares of Informatica Corporation rose after the company agreed to be acquired by the Permira Funds, a private equity fund group, and the Canada Pension Plan Investment Board; the transaction is expected to be completed later this year. Fleetmatics Group PLC reported robust quarterly results with better than expected margins and also reported a favorable long-term outlook for the business at the company’s first analyst day event. Consumer Staples holding Archer-Daniels-Midland Company also performed well over this time period. The company reported better than expected second quarter results, citing strong ethanol demand, as well as improvement in U.S. grain export volumes. Further, the company divested its international chocolate business in the first half of fiscal 2015. We ultimately exited our position in the stock, taking advantage of the increased stock price. The Consumer Discretionary sector was our primary detractor from performance, with shares of Twenty-First Century Fox, Inc. (“Twenty-First Century”), Ford Motor Company (“Ford”), and Buffalo Wild Wings, Inc. (“Buffalo Wild Wings”) declining. Twenty-First Century reported tepid quarterly results, which were hampered by the broadcasting segment; declining advertising revenue also added to investor uncertainty. Ford issued tepid 2015 guidance, given weakness in Russia and South America, as well as tempered 2015 expectations for North America. Buffalo Wild Wings reported disappointing first quarter results reflecting comp deceleration, increased wing costs and labor cost headwinds. Key to the Fund’s investment philosophy is active portfolio management. We firmly believe that in order for us to have the potential to outperform the Fund’s benchmark, we need to take a different approach to constructing the Fund’s portfolio. Our “go-anywhere” strategy gives us the flexibility to invest in areas of the market where we see the greatest opportunities for our shareholders. This flexibility is carefully balanced with a disciplined approach to risk management, another key tenet of our investment philosophy. We seek to mitigate uncompensated risk in the Fund in a number of ways. First, we strive to keep the Fund fully invested, adding value through stock selection rather than market timing. Second, we will consistently diversify across all economic sectors; though we may emphasize or deemphasize a particular sector at times based on our outlook, we are not sector rotators. Lastly, our position sizes within the portfolio are commensurate with our view of potential risk; larger, more established companies tend to be larger positions, while smaller companies with a higher degree of potential risk will be smaller positions within the portfolio. As the equity market becomes more fully valued, we feel that our approach to risk-aware, active management can add value to the portfolio and affords us the flexibility to navigate in these often volatile market conditions. MARKET PERSPECTIVE Over the past year, markets have been fixated on the statements of the U.S. Federal Reserve Board (the “Fed”) and the timing of interest rate hikes. Anticipated moves from the Fed, ongoing issues in Europe with Greece, and growth concerns in China are likely to result in continued volatility in not only stock and bond values, but also foreign currency and commodity prices. However, we expect to see improved economic statistics for the remainder of the year as employment continues to expand at a healthy pace, bank lending improves and housing continues to recover. By year-end, we will likely see the first rate hike by the Fed since 2006, albeit at a very low level. This would be another important step in reversing the extraordinary intervention by the Fed during the financial crisis. We believe the U.S. economy can maintain its positive growth trajectory; however, the potential for policy missteps or impacts from external factors outside the U.S. remain key risk factors as we enter this next phase of recovery. While we believe the market is presenting some unique investment opportunities at this time, valuations are no longer inexpensive across the board, which supports a higher degree of selectivity in investment decisions. IN CLOSING As Davidson Funds enters a new year, dynamic financial markets will continue to provide challenges and opportunities. Across various macroeconomic cycles and ever-evolving markets, the Fund’s approach to investing – truly active, long-term, and risk-aware portfolio management – remains consistent. We thank you again for the trust you have placed in us; the continued support of our shareholders truly remains our greatest asset. As always, please feel free to contact us with any questions or comments you may have. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. 2 Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for emerging markets. Investments in exchange-traded funds (“ETFs”), are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. Current and future portfolio holdings are subject to risk. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered investment advice. Diversification does not assure a profit or protect against a loss in a declining market. *The no-load basis refers to the performance with front-end and back-end sales loads waived. The fully-loaded returns reflect a 5.00% sales load for Class A shares and a 1.00% deferred sales load for Class C shares. Davidson Investment Advisors, Inc. is the advisor to the Fund, which is distributed by Quasar Distributors, LLC. 3 Davidson Multi-Cap Equity Fund EXPENSE EXAMPLE at June 30, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in Class A, Class C, and Class I at the beginning of the period and held for the entire period (1/1/15 – 6/30/15). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15%. 1.90%, and 0.90% per the operating expenses limitation agreement for the Class A, Class C, and Class I, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the Example below does not include portfolio trading commissions and related expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/15 6/30/15 1/1/15 – 6/30/15 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.15% multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 Davidson Multi-Cap Equity Fund EXPENSE EXAMPLE at June 30, 2015 (Unaudited), continued Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/15 6/30/15 1/1/15 – 6/30/15 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Class I Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/15 6/30/15 1/1/15 – 6/30/15 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 Davidson Multi-Cap Equity Fund Comparison of the change in value of a hypothetical $10,000 investment in the Davidson Multi-Cap Equity Fund - Class A vs. the Russell 3000® Index Average Annual Total Return: Since Inception 1 Year 5 Years 8/11/2008 7/1/2009 10/30/2013 Class A (with sales load) % % % — — Class A (without sales load) % % % — — Class C (with deferred sales load) % % — % — Class C (without deferred sales load) % % — % — Class I % — — — % Russell 3000® Index % Total Annual Fund Operating Expenses : 1.38% (Class A); 2.13% (Class C); 1.15% (Class I) Performance data quoted on this page represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 332-0529. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. Class A shares may be subject to a 5.00% sales load. Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within seven calendar days, or to redemptions made within twelve months following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held for twelve months or less after purchase. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. You cannot invest directly in an index. Risks: Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 6 Davidson Multi-Cap Equity Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS at June 30, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015 Shares COMMON STOCKS - 96.54% Value Aerospace and Defense - 2.01% United Technologies Corp. $ Air Freight and Logistics - 1.42% FedEx Corp. Automobiles - 1.51% Ford Motor Co. Banks - 8.04% First Republic Bank JPMorgan Chase & Co. Wells Fargo & Co. Beverages - 1.88% PepsiCo, Inc. Biotechnology - 4.09% Amgen, Inc. Gilead Sciences, Inc. Capital Markets - 3.53% Morgan Stanley State Street Corp. Chemicals - 2.98% E.I. du pont de Nemours & Co. Praxair, Inc. Communications Equipment - 1.96% Cisco Systems, Inc. Diversified Telecommunication Services - 1.87% Level 3 Communications, Inc. (a) Electrical Equipment - 1.99% Eaton Corp PLC (b) The accompanying notes are an integral part of these financial statements. 8 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015, continued Shares COMMON STOCKS - 96.54% - continued Value Energy Equipment and Services - 1.55% Baker Hughes, Inc. $ Food Products - 2.33% General Mills, Inc. Health Care Equipment and Supplies - 2.15% Becton, Dickinson & Co. Health Care Providers and Services - 4.17% Express Scripts Holding Co. (a) Laboratory Corporation of America Holdings (a) Hotels, Restaurants, and Leisure - 1.75% Buffalo Wild Wings, Inc. (a) Household Durables - 1.46% D.R. Horton, Inc. Household Products - 3.30% Church & Dwight Co., Inc. Energizer Holdings, Inc. Industrial Conglomerates - 4.58% 3M Co. General Electric Co. Insurance - 2.02% Principal Financial Group, Inc. Internet Software and Services - 3.40% Google, Inc. - Class A (a) Google, Inc. - Class C (a) Life Sciences Tools and Services - 2.04% Waters Corp. (a) The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015, continued Shares COMMON STOCKS - 96.54% - continued Value Machinery - 1.95% PACCAR, Inc. $ Media - 6.42% Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Twenty-First Century Fox, Inc. - Class A Multi-Utilities - 1.89% Sempra Energy Oil, Gas, and Consumable Fuels - 5.94% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Real Estate Investment Trusts (REITs) - 3.33% Redwood Trust, Inc. Starwood Property Trust, Inc. Semiconductors & Semiconductor Equipment - 2.15% Silicon Laboratories, Inc. (a) Software - 9.70% Fleetmatics Group PLC (a)(b) Fortinet, Inc. (a) Informatica Corp. (a) Intuit Specialty Retail - 1.89% Dicks Sporting Goods, Inc. The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2015, continued Shares COMMON STOCKS - 96.54% - continued Value Technology Hardware, Storage & Peripherals - 3.24% Apple, Inc. $ TOTAL COMMON STOCKS (Cost $68,411,492) SHORT-TERM INVESTMENTS - 3.42% Fidelity Institutional Government Portfolio - Class I, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $3,481,054) Total Investments in Securities (Cost $71,892,546) - 99.96% Other Assets in Excess of Liabilities - 0.04% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2015 ASSETS Investments in securities, at value (identified cost $71,892,546) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed 12b-1 fees Advisory fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Shareholder reporting Custody fees Chief Compliance Officer fee Legal fees Miscellaneous Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ Class I Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, redemption and offering price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 Davidson Multi-Cap Equity Fund STATEMENT OF OPERATIONS For the Year Ended June 30, 2015 INVESTMENT INCOME Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Distribution fees - Class A (Note 5) Distribution fees - Class C (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Reports to shareholders Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Other expenses Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 13 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2015 June 30, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A ) ) Class C ) ) Class I ) ) From net realized gain on investments Class A ) ) Class C ) ) Class I ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $
